—Judgment unanimously affirmed. Memorandum: Defendant failed to preserve for review his present contention that County Court erred in not requiring the prosecution to articulate race-neutral reasons for the exercise of peremptory challenges against two prospective jurors, one black and one hispanic. Defendant cannot rely upon the objection of the attorney for the codefendant to preserve an issue for review (see, People v Buckley, 75 NY2d 843, 846; People v Reid, 192 AD2d 1117, lv denied 81 NY2d 1078).
Defendant’s contention that the court’s charge on accessorial liability with respect to counts three and four was inadequate is unpreserved (see, CPL 470.05 [2]), and we decline to address it as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]).
We have reviewed defendant’s remaining contentions and conclude that they lack merit. (Appeal from Judgment of Monroe County Court, Wiggins, Jr., J.—Assault, 2nd Degree.) Present—Green, J. P., Pine, Callahan, Doerr and Davis, JJ.